                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONNA DENISE ALLEN,                              )
                                                 )
                     Plaintiff,                  )
                                                 )
               v.                                )   Civil Action No. 21-23
                                                 )
KILOLO KIJAKAZI,1                                )
Acting Commissioner of Social Security,          )
                                                 )
                     Defendant.                  )


                                            ORDER

               AND NOW, this 31st day of August, 2021, upon consideration of Defendant’s

Unopposed Motion to Remand (Doc. No. 17), filed in the above-captioned matter on August 31,

2021,

               IT IS HEREBY ORDERED that said motion is GRANTED and that the case is

remanded to the Commissioner of Social Security pursuant to the fourth sentence of 42 U.S.C. §

405(g) for further administrative proceedings.



                                                 s/Alan N. Bloch
                                                 United States District Judge




ecf:           Counsel of record




1
       Kilolo Kijakazi is substituted as the defendant in this matter, replacing former
Commissioner Andrew Saul pursuant to Federal Rule of Civil Procedure 25(d) and 42 U.S.C. §
405(g). The Clerk is directed to amend the docket to reflect this change.
